DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 – 4 and 7 – 11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 recite the limitations "the first touch electrode" at the last two lines of each claim, where the antecedent basis for each limitation is not clear because plural first touch electrodes have been introduced at Line 3 of Claim 1 and Line 4 of Claim 10, and it is not known as to which of the plural electrodes that “the first touch electrode” refers back to. Note that Claims 2 – 4 and 7 – 9 fall rejected with Claim 1 under 35 U.S.C. 112(b) and that Claim 11 fails rejected with Claim 10 under 35 U.S.C. 112(b). For purposes of examination and expedite prosecution, the Examiner will consider the above limitation as reciting - - a first touch electrode - - in place of “the first touch electrode” with regard to search of the prior art.


Allowable Subject Matter
	The subject matter of Claims 1 – 4 and 7 – 11 incorporating the recitations indicated by the Examiner above is allowable over the prior art of record, however Claims 1 and 10 require amendment to overcome the 35 U.S.C.(b) rejections above and place each of Claims 1 – 4 and 7 – 11 in full condition for allowance. In addition, the subject matter of Claims 12 – 14 and 16 - 18 is allowable over the prior art of record for reasoning expressed in the history of prosecution.

Response to Applicants Amendments and Arguments
	Applicants arguments and amendment filed January 05, 2022 have been fully considered.
	Primarily, the amendments to each of Claims 1, 10, and 12 have overcome the rejections of Claims 1 – 4, 10 – 14, and 18 under 35 U.S.C. 102(a)(1) as set forth and made of record in the Office Action mailed November 10, 2021.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M BUTCHER whose telephone number is (571)270-5575.  The examiner can normally be reached on Monday – Friday from 6:30 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached at (571) 272 - 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRIAN M BUTCHER/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        April 09, 2022